The appellant was indicted for having in violation of subdivision 1, section 384h of the Penal Code required more than eight hours' work for a day's labor from certain of its employees, it being at the time a contractor with the county of Orange for the performance of a contract entered into by the latter with the state for the improvement of a public highway. The defendant demurred to the indictment on the ground that the facts stated therein did not constitute a crime, because the section of the Penal Code quoted was unconstitutional and void. The County Court sustained the demurrer. The Appellate Division reversed the judgment and overruled the demurrer. From the order of the Appellate Division this appeal is taken.
It seems to me to be entirely clear that the statute cannot be upheld as an exercise of the police power vested in the legislature. I should think the proposition too plain for debate. But if this assertion be considered dogmatic then I say that the question is settled by the decisions both of this court and the Supreme Court of the United States. While the field for the exercise of the police power, subject to which all property is possessed by the citizen and all his callings or vocations must be pursued, is very broad, so broad that no court has sought to define accurately its extent, still it is subject to recognized limitations. In the interest of public health, of public morals and of public order, a state may restrain and forbid what would otherwise be the right of a private citizen. It may enact laws to regulate the extent of the labor which *Page 88 
women and children or persons of immature years shall be allowed to perform, and prohibit altogether their employment in dangerous occupations. (Commonwealth v. Hamilton Manufacturing Co.,120 Mass. 383; Tiedeman's Police Power, § 85.) It may limit the hours of employment of adults in unhealthy work (Holden v. Hardy,169 U.S. 366), and it may be that it could prohibit the performance of excessive physical labor in all callings. But as said in Matter of Jacobs (98 N.Y. 98) and People v. Gillson
(109 N.Y. 389), while it is generally for the legislature to determine what laws and regulations are needed to protect the public health and serve the public comfort and safety, such measures must have some relation to these ends. In that case a law prohibiting the manufacture of cigars or preparations of tobacco in tenement houses was held unconstitutional because it bore no relation to the health of the occupants of tenement houses. If there were three families or less in the tenement house, however numerous their members, the manufacture was allowed, while if there were more than three families, however few their members and however large and extensive the house, the manufacture was forbidden. The statute now before us does not deal with the character of the work, the age, sex or condition of the employees, not even the personality of the employer, but applies only to the case of a contract with the state or a municipality. What possible bearing on the health or security of the employees or on public health has the fact that the employer is executing a contract for the construction or performance of a state or municipal work? The defendant might be constructing in the next town a road for a turnpike company or for its own use. In this work it could require labor for as many hours a day as it saw fit and could get workmen to perform. Yet the same action, involving exactly the same character of work, when done in performance of a contract with the public is by this statute made criminal. If we assume that a general statute forbidding in all cases the performance of physical labor for more than eight hours out of the twenty-four would be constitutional, *Page 89 
that concession would not sustain the validity of the act before us. The vice of the statute is the arbitrary distinction drawn between persons contracting with the state and other employers. In Gulf, C.  S.F.R. Co. v. Ellis (165 U.S. 150) a statute which authorized the award of judgment in actions against railway companies of costs not given in suits against other defendants, was held void as violating the equal protection of the law guaranteed by the Federal Constitution in that it singled them out from all citizens and corporations. It was there said: "Classification for legislative purposes must have some reasonable basis upon which to stand. But arbitrary selection can never be justified by calling it classification. The equal protection demanded by the Fourteenth Amendment forbids this." To the same effect is Cotting v. Kansas City Stock Yards Company
(183 U.S. 79) and the recent case of Connolly v. Union SewerPipe Company (184 U.S. 540), in the latter of which cases it was held that a statute of Illinois which forbade business combinations for certain purposes was void because there was excepted from its application agriculturists and live stock dealers. The same doctrine has been recently held by this court in Matter of Pell (171 N.Y. 48. See People ex rel. Tyroler v.Warden, 157 N.Y. 116; Colon v. Lisk, 153 N.Y. 188).
It is urged that the work is a state work and that the legislature may prescribe rules for the manner in which it is to be performed. As a general proposition this is doubtless true. The state may prescribe regulations for the conduct of its employees. Those employees must comply with the mandate of the legislature. If in the case of a private person his foreman or manager should, in intentional violation of the master's command, exact more than eight hours' work a day from the men working under him, the master might discharge him even though his contract of employment was for a definite term. In the case of the state the employer being not only master but sovereign it may be that it could go further and make the violation of its mandates criminal. *Page 90 
This statute, however, does not deal with employees, at least not exclusively with them. The section reads: "Any person or corporation who, contracting with the state or a municipal corporation, shall require more than eight hours' work, for a day's labor * * * is guilty of a misdemeanor." The statute does not define the meaning of "contracting with the state or a municipal corporation." Doubtless a person who is a mere employee of the state or of a municipal corporation contracts for the performance of his service. I suppose, however, the statute was intended to apply to the case of what is known in law as an independent contractor; that is to say, one who contracts to perform the work at his own risk and cost, the workmen being his servants and he, not the state or corporation with whom he contracts, being liable for their misconduct. If it does not apply exclusively to such contractors it includes them. If not, that is the end of this case, for it does not appear in the indictment that the defendant was not an independent contractor. Now, while as I have said, if the state itself prosecutes a work it may dictate every detail of the service required in its performance; prescribe the wages of workmen, their hours of labor and the particular individuals who may be employed, no such right exists where it has let out the performance of the work to a contractor unless it is reserved by the contract. The state in this respect stands the same as its citizens. Its rights are just as great as those of private citizens but no greater.
As the law cannot be upheld either as a valid exercise of the police power, or because the work was being done for the state, to sustain it some other ground must be found on which it may rest. Only one is suggested. On the same day upon which the section of the Penal Code before us became a law there was enacted chapter 415 of the Laws of 1897, known as the Labor Law. By section 3 of that act it was provided that eight hours should constitute a legal day's work for all classes of employees in this state except those engaged in farm and domestic labor, unless otherwise provided by law. It was further provided that this should not prevent an agreement *Page 91 
for overwork for extra compensation. By chapter 567 of the Laws of 1899 this section was amended so as to withdraw from the exception provided by it work done by or for the state or a municipal corporation or by contractors or sub-contractors therewith. It further provided that every contract with the state or a municipal corporation which involved the employment of laborers, workmen or mechanics, should contain a stipulation that no laborer, workman or mechanic in the employ of the contractor, sub-contractor or other persons doing or contracting to do the whole or a part of the work contemplated by the contract should be permitted or required to work more than eight hours in any one calendar day, except in cases of extraordinary emergency caused by fire, flood or danger to life or property, and (in substance) that for failure to comply with this stipulation the contractor should forfeit his contract and his compensation. It is contended that the legislature may punish criminally a violation by the contractor of his obligations assumed under the provisions of this law. This presents the question of whether the legislature can make the breach of a civil contract solely as such a criminal offense. I am not now prepared either to assert or deny the correctness of the proposition. The only case in which there is any discussion of the question which thus far has come to my attention is that of Robertson v. Baldwin (165 U.S. 275). There the discussion is cursory and incidental, the question not being necessarily involved in the case. The appeal presented the constitutionality of the Federal statute which authorizes the arrest of deserting seamen and their return to the vessels which they may have deserted, which was challenged as violating the thirteenth amendment of the Constitution forbidding slavery or involuntary servitude. The statute was held good. In the majority opinion, Judge BROWN, after referring to an English statute which made artificers and handicraftmen, who might desert the service of their masters before the expiration of the period for which they had contracted to serve, subject to imprisonment, said: "The breach of a contract for personal *Page 92 
services has not, however, been recognized in this country as involving a liability to criminal punishment, except in the case of soldiers, sailors and possibly some others, nor would public opinion tolerate a statute to that effect." In his dissenting opinion Judge HARLAN said: "If it be said that government may make it a criminal offense, punishable by fine or imprisonment or both, for any one to violate his private contract voluntarily made, or to refuse without sufficient reason to perform it — a proposition which cannot, I think, be sustained at this day in this land of freedom — it would by no means follow that government could," c. Granting, however, the claim that the legislature can provide for the punishment criminally of a willful violation by the contractor of the contract provisions alluded to, it is sufficient to say that the statute before us does not purport to do anything of that kind. If it had provided that any person who, having contracted with the state or a municipality not to require or suffer his employees or workmen to labor more than eight hours a day should violate that agreement, then the question discussed would be presented. Prior to and at the time of the enactment of the section of the Penal Code no law had ever required municipal or state contracts to contain any stipulation as to the time the contractors' workingmen should be suffered or required to labor. The Labor Law as originally passed on the same day authorized in express terms overwork for extra compensation in the performance of state and municipal contracts. The penal statute draws no distinction between contractors whose contracts had been made prior to its enactment and those who might contract subsequently. To fall within its provisions it was sufficient that on the day after its enactment a contractor should require more than eight hours' work a day, though he was engaged in the performance of a contract years old and containing no agreement relating to the hours of labor. The statute does not assume to punish an offender against its provisions because he has violated any contract, but solely because he has done the prohibited act, i.e., required more than eight hours' labor regardless of the terms *Page 93 
and conditions of his contract. The statute should, therefore, be condemned in its entirety and cannot be upheld as to the limited class of cases in which it may be the legislature had the power to act but has not acted. In the case of Wynehamer v. People
(13 N.Y. 378; cited, with approval, Matter of Townsend, 39 N.Y. 171,180) a statute authorizing the summary confiscation and destruction of intoxicating liquors was declared void as violating the provision of the Constitution which declares that no person shall be deprived of life, liberty or property without due process of law. It was held that the legislature might constitutionally prevent the future manufacture or importation of such liquors. But it was further held that inasmuch as the act did not discriminate between such liquors as were possessed when it took effect as a law and such as that might thereafter be acquired by importation or manufacture and did not warrant any defense based on that distinction, it could not be sustained in respect to any liquor whether existing at the time when the act took effect or acquired subsequently. This case is not similar to that recently before us in People ex rel. Devery v. Coler
(173 N.Y. 103), where we held a portion of the statute valid regardless of the question whether other parts of the statute were constitutional or not.
But if we assume that the statute can be upheld as one inflicting punishment for the willful violation of a contract, and if we further assume that the statute ex proprio vigore
imported into every contract subsequently made an agreement by the contractor not to require more than eight hours' work in a day from his employees, the indictment would still be fatally defective. To make out an offense under this view of the law it would be necessary to charge that the contractor in one way or the other, either by express agreement or by force of the statute, contracted not to require more than eight hours' labor. The indictment does not charge any stipulation to that effect in the contract, nor does it charge that the contract between the defendant and the county of Orange was made subsequent to the enactment of the statute. There is nothing, *Page 94 
therefore, alleged which charges that the defendant by requiring more than eight hours' labor violated any provision of its contract either express or implied.
The order should be reversed, the demurrer sustained and the defendant discharged.